Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENTS

Claims 1-15 are allowed.
The arguments provided in the response filed 08/19/2020 are persuasive.  More specifically the argument that one of ordinary skill in the art would not modify the stylet assembly of Banning that includes an inner stylet rod or wire “completely enclosing the free surface of the wire.” (Banning, col. 3,11. 31-32, emphasis added.) Banning requires a completely enclosed wire surface so that it is “easily slidable from an elastomeric catheter.” (Banning, col. 2, 11. 16-17.) Banning describes the material for the covering, stating “polypropylene is especially preferable because of its desirable characteristic of being slidable without undue force from its fully inserted condition as shown in FIGS. 1 and 4 to a fully removed condition (FIG. 3).” (Banning, col. 3, 11. 63-67, emphasis added.) Banning further states that “when the covering 34 is of polypropylene, the stylet readily slides on the silicone rubber sidewalls of lumen 23 substantially without sticking and even though the stylet and catheter may be curved or bent.” (Banning, col. 4, 11. 49-53.) Banning further shows and describes the stylet wire 32 as being straight with no tapered sections to which the sleeve could be adhered. (See, e.g., Banning, col. 5, 11. 3-15, describing an exemplary wire as solid aluminum with a constant diameter.)

Allowable Subject Matter
The prior art record and references as cited fail to teach: 
A catheter assembly, comprising: a stylet including:

a core wire having a straight proximal segment aligned with a longitudinal axis of the core wire, and a pre-shaped distal segment having a bent configuration deflected from the longitudinal axis; 
and a sleeve positioned over the pre-shaped distal segment, the sleeve adhered to the core wire near a distal end of the straight proximal segment; 
and a catheter having a distal portion, the core wire pre-shaped distal segment designed to bend the distal portion into the bent configuration upon insertion of the stylet into the catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793